BAKER, J., Concurring.
I join the majority’s opinion, except its discussion of the circumstances in which a trial court may consider a missed drug test to be equivalent to a positive drug test. In my view, we need not opine on the circumstances under which a trial court may infer consciousness of guilt from the failure to submit to drug testing in order to resolve the issues before us. Rather, it is mother A.R.’s failure to seek treatment for a long-standing drug problem, including drug testing that is customarily a core component of such treatment, that stands this case in stark contrast to In re S.B. (2008) 164 *1305Cal.App.4th 289 [79 Cal.Rptr.3d 449] and undercuts the showing the mother attempted to make in support of invoking the beneficial parent relationship exception.
Appellant’s petition for review by the Supreme Court was denied August 17, 2016, S235910.